UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6099


OLANDIO RAY WORKMAN,

                    Plaintiff - Appellant,

             v.

SHERIFF LEWIS; ROBERT JOSEPH PERRY; MAYOR KNOX WHITE; J. U.
KALU, 500504,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:17-cv-02388-RBH)


Submitted: May 24, 2018                                           Decided: May 30, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Olandio Ray Workman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Olandio Ray Workman appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Workman v.

Lewis, No. 6:17-cv-02388-RBH (D.S.C. Dec. 4, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                            2